DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-20 in the reply filed on 2/4/2020 is acknowledged.
Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. 
Applicant alleges that the combination of Taboada and Berman do not teach or suggest the newly amended claim limitations including grouping light emitting elements by area of the device, activating at least one group one at a time to emit light, selecting a protocol for treatment “automatically assisted” by a computing system, and automatically controlling previously predetermined settings associated with the one or more light array devices.
.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1 and 11 recite “…to radiate light on one of the one or more areas on the body of the person,” which under the doctrine of BRI may encompass the body of a person. A suggested correction is “configured to radiate light…” in order to clarify that the body of a person is not a required part of the invention as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, “the device” in “grouped based on one or more areas located on the device” lacks antecedent basis. The claim is directed to a system comprising multiple devices including: light array devices, display device, and a user input device. Clarification as to which device is needed. Furthermore, “the one or more areas on the body of the person” lacks antecedent basis for the one or more areas, the body, and the person; “the selection of a protocol for treatment” and “the implementation 
Further regarding claims 1 and 11,  the limitation “wherein at least a single group of the plurality of light emitting elements is activated one at a time to radiate light on one of the one or more areas on the body of the person” is indefinite because it is directed to both the system/apparatus structure “a single group of the plurality of light emitting elements,” and the method steps of using the system/apparatus “is activated one at a time to radiate light on one of the one or more areas on the body of the person.” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011) and MPEP § 2173.05(p). Applicant is reminded that the claim structure for the functional limitations of a system/apparatus is “structure X configured to Y” and equivalents.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-11, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taboada et al. (U.S. Patent Application Publication No. 2010/0204762,) hereinafter referred to as Taboada; in view of Berman et al. (U.S. Patent Application Publication No. 2016/0235980,) hereinafter referred to as Berman.
Regarding claim 1, Taboada teaches a system configured for light treatment, the system comprising: 
one or more array devices (Fig. 23A-M) that are flexible (¶[0219] materials listed are flexible) and transmit red light and infrared light (¶[0128]); 
at least one of a red laser probe and an infrared laser (¶[0130] laser diodes) probe (Fig. 1, ¶¶[0127-0128]); 
a computing system connected to the one or more light array devices, the red laser probe and the infrared laser probe (Fig. 18);
the computing system (Fig. 18) comprising a processor (¶[0123] programmable controller), memory (¶[0122] predetermined settings are stored), a display device (¶[0124] user interface allowing selectable parameters), and a user input device (¶[0125]); 
the memory comprising multiple protocols (§ Treatment Time, ¶¶[0171-0172] where the protocols correspond to treatments which can be pulsed or continuous and are configurable and have a selectable overall duration), each protocol comprising multiple stages (¶[0172] each repeated treatment is a stage), and each stage comprising multiple steps for using the one or more light array devices (¶[0171] each application of light is configured with respect to pulse scheme, intensity, wavelength, and others, in addition to the multiple treatment spots as depicted in Figs. 22A-C e.g.), and at least one of the red laser probe and the infrared laser probe, and the multiple steps respectively associated with multiple predetermined settings (¶[0127], 
the processor (¶[0124]) is configured to 
determine a given stage of a given protocol from memory (¶[0124] and ¶[0127]); and
automatically configure settings of the one or more light array devices and at least one of the red laser probe and the infrared laser probe in sequence according to the multiple predetermined settings respectively associated with given steps within the given stage (¶¶[0122-0124]).  
Taboada does not teach wherein the head-mounted light transmitting array comprises lights itself, in order to yield a light array device configured to emit red light and infrared light.
Attention is brought to the Berman reference, which teaches a head-mounted light transmitting array comprising lights (Fig. 4) which are configured to emit red light and infrared light (¶[0048]) comprising multiple predetermined settings for configuring the one or more light array devices.
Berman further teaches wherein the one or more light array devices further comprise a plurality of light emitting elements that are grouped based on one or more areas located on the device (“grouped” does not require that more than one light emitting element be considered in a group, each group may comprise one element); wherein at least a single group of the plurality of light emitting elements is activated one 
wherein the selection of a protocol for a treatment is automatically assisted by the computing system (¶[0044], see also ¶[0099]); and
wherein the implementation of the selected protocol includes computer executable instructions that automatically control the multiple predetermined settings associated with the one or more light array devices (¶[0059] wavelength, power, direction, additional configuration in ¶[0067]).
It would have been obvious to one of ordinary skill in the art to modify the cranial treatment device of Taboada to include light sources, as taught by Berman, to obviate the need for a practitioner to manually move a light source from treatment spot to treatment spot or swap an appliance to change the energy applied (Berman, ¶[0098]).
Regarding claim 4, Taboada, as modified by Berman, teaches the system of claim 1.
Taboada further teaches wherein the predetermined settings comprise at least one of: a frequency setting, a duty cycle setting, a duration setting associated with a given location on a human body, and a power setting (¶[0127], wavelengths in ¶[0128], power density settings in ¶¶[0138-0140], Figs. 21A-D and corresponding description for exemplary pulse shapes which is one setting, beam size/intensity in ¶¶[0164-0167]).31 23167507.2  
Regarding claim 8, Taboada, as modified by Berman, teaches the system of claim 1. 
23167507.2 ends that protrude forward and the head and the neck forming "C" or "U" shaped structure; and the head and neck array comprising different groups of lights at different locations on the neck and head portion and the upper back portion that are independently controllable by the computing system.(the labels, head, neck, and upper back are considered intended use and given limited patentable weight and the devices of Taboada and Berman in combination are capable of this use –for example, they can be placed on a human head and/or neck to provide non-invasive light treatment;; the structural shapes claimed are found in the prior art under the doctrine of BRI and therefore the device of Taboada as modified meets the claim; Taboada: Fig. 23D, numbers 8, 11, 15, 19 can be considered upper back portion, numbers 20 and 5 can be considered first and second regions); and
 the head and neck array comprising different groups of lights at different locations on the neck and head portion and the upper back portion that are independently controllable by the computing system (Taboada: ¶[0122-0125], Berman: ¶[0098]).
Taboada and Berman further teach wherein the head and neck portion comprises two wings configured to extend from the first region and/or the second region toward anterior regions of the human head and neck, respectively (use of the device with respect to location on a human is intended use, the devices of Taboada and Berman in combination are capable of this use –for example, they can be placed on a structural shapes claimed are found in the prior art under the doctrine of BRI and therefore the device of Taboada as modified meets the claim; Taboada: Fig. 23D, numbers 8, 11, 15, 19 can be considered upper back portion, “left ear” and “right ear” portions can be considered wings).
Regarding claim 9, Taboada, as modified by Berman, teaches the system of claim 1.
Taboada and Berman further teaches wherein the head and neck array comprises two separate sections that are assembled together to form the head and neck array (the method of assembly is considered an intended use of the device, however, there are several individual sections visible in Taboada: Fig. 23A-M, and Berman: Fig. 4), one of the sections comprising the first region and the other section comprising the second region (Fig. 23D, numbers 20 and 5 are separate sections and separate regions, e.g.), and wherein the two separate sections are independently controllable by the computing system according to each step in the protocol (Taboada: ¶[0122-0125], Berman: ¶[0098]).
Regarding claim 10, Taboada, as modified by Berman, teaches the system of claim 1.
Taboada/Berman further teaches wherein the one or more light array devices comprises a helmet comprising three or more sub-sections that are configured to surround a head (Taboada: Fig. 23A-M, Berman: Fig. 4), each of the sub-sections respectively comprising different groups of lights at positioned at different sections on the helmet (Taboada: Fig. 23A-M, Berman: Fig. 4; in each, several groupings of one or 
Regarding claims 11, 14, and 18-20 the claims are directed to a kit comprising substantially the same subject matter as claims 1, 4, and 8-10 and are rejected under substantially the same sections of Taboada and Berman.
Claims 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taboada et al. (U.S. Patent Application Publication No. 2010/0204762,) hereinafter referred to as Taboada; in view of Berman et al. (U.S. Patent Application Publication No. 2016/0235980,) hereinafter referred to as Berman; further in view of Drew (U.S. Patent Application Publication No. 2011/0172564,) hereinafter referred to as Drew.
Regarding claim 2, Taboada, as modified by Berman, teaches the system of claim 1.
Taboada and Berman teach different locations of where to apply at least one of red light, infrared light, red laser and infrared laser on the human head or the neck (Taboada: Fig. 23A-M, ¶[0122-0125], Berman: Fig. 4, ¶[0098]).  
Taboada and Berman do not teach wherein the memory further comprises digital images of a human head and neck, the digital images showing different locations of where to apply the light treatment.
It is noted that because this is a system/apparatus claim, and these images are not tied to the processor, that they are given limited patentable weight. However, in the interest of compact prosecution, attention is brought to the Drew reference.
Drew teaches a computer system, a user interface, and a memory further comprises digital images of a human head and neck (Figs. 11-15, ¶[0159]), the digital images showing different locations of where to apply an energy treatment on the human head or the neck (¶[0154] element 252 is a selected treatment area e.g.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the light treatment user interface of Taboada as modified, to include digital images of treatment areas, because Drew teaches that real time selection of regions for treatment can maximize the treatment effectiveness (Drew, ¶[0155] for example minimizing pain).
Regarding claim 3, Taboada, as modified by Berman and Drew, teaches the system of claim 2.
Taboada and Berman teach different locations of where to apply at least one of red light, infrared light, red laser and infrared laser (Taboada: Fig. 23A-M, ¶[0122-0125], Berman: Fig. 4, ¶[0098]) and computer activation of the light treatment devices of an array and probe (Taboada: ¶¶[0122-0124], Berman: ¶[0048]).
It is noted that because this is a system/apparatus claim, and these images are not tied to the processor, that they are given limited patentable weight. However, in the interest of compact prosecution, attention is brought to the Drew reference.
Drew teaches a computer system, a user interface, and a memory further comprises digital images of a human head and neck (Figs. 11-15, ¶[0159]), the digital images showing different locations of where to apply an energy treatment on the human head or the neck (¶[0154] element 252 is a selected treatment area e.g.) and further, wherein after receiving an input that at least one of the one or more light array devices, 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the light treatment user interface of Taboada as modified, to include digital images of treatment areas and indications of the actual locations of the treatment devices, because Drew teaches that real time selection of regions for treatment can maximize the treatment effectiveness (Drew, ¶[0155] for example minimizing pain).
Regarding claims 12-13, the claims are directed to a kit comprising substantially the same subject matter as claims 2-3 and are rejected under substantially the same sections of Taboada, Berman, and Drew.
Claims 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taboada et al. (U.S. Patent Application Publication No. 2010/0204762,) hereinafter referred to as Taboada; in view of Berman et al. (U.S. Patent Application Publication No. 2016/0235980,) hereinafter referred to as Berman; further in view of Van Zuylen (Canadian Patent No. CA 2478267,) hereinafter referred to as Van Zuylen.
Regarding claim 5, Taboada, as modified by Berman, teaches the system of claim 1.
Taboada and Berman teach different locations of where to apply at least one of red light, infrared light, red laser and infrared laser (Taboada: Fig. 23A-M, ¶[0122-0125], Berman: Fig. 4, ¶[0098]) and computer activation of the light treatment devices of an 
Taboada and Berman do not teach details of a GUI stored in memory of the computing device.
It is noted that because this is a system/apparatus claim, and this GUI is not tied to the processor but rather the memory of the computing system or the computing system as a whole, that they are given limited patentable weight. However, in the interest of compact prosecution, attention is brought to the Van Zuylen reference.
Van Zuylen teaches a computing system coupled to a light treatment system comprises a memory (PDA, element 36);
 wherein the memory of the computing system comprises one or more graphical user interfaces (GUIs) (Figs. 26a-t) and the computing system is configured to at least: 
receive a first user input via a GUI displayed on the display device, the first user input used to determine that a given patient has previously received treatment (Fig. 27a, for example, History is available; Fig. 26e, previous treatments are listed); 
responsive to receiving a second user input via the GUI used to determine that progress of the given patient is not improving (Fig. 26o, Negative response), the computing system automatically accesses a database stored in the memory to obtain a previously used stage in a given treatment protocol for the given patient and automatically selects a modified stage in the given treatment protocol from a protocol library stored in the memory (p. 62 lines 19-end and p. 63 lines 1-12); and 
automatically configure settings of one or more light array devices and at least one of the red laser probe and the infrared laser probe according to the modified stage 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the treatment selections of Taboada and Berman to include the Smart Dose interface of Van Zuylen, because Van Zuylen teaches that the dynamic algorithm process allows for significant benefit to be experienced by a wider variety of patients (Van Zuylen: p. 66)
Regarding claim 6, Taboada, as modified by Berman and ** teaches the system of claim 5.
Van Zuylen teaches wherein the given treatment protocol includes multiple stages that have a certain order in the protocol library, including the modified stage being ordered subsequent to the previously used stage (for example, starting with a single base protocol p. 65, lines 13-20 then altering with smart dose algorithm).  
Regarding claim 7, Taboada, as modified by Berman, teaches the system of claim 1.
Taboada and Berman teach different locations of where to apply at least one of red light, infrared light, red laser and infrared laser (Taboada: Fig. 23A-M, ¶[0122-0125], Berman: Fig. 4, ¶[0098]) and computer activation of the light treatment devices of an array and probe based on desired treatment parameters and automatically configuring the treatment (Taboada: ¶¶[0122-0124], Berman: ¶[0048]).
Taboada and Berman do not teach details of a GUI stored in memory of the computing device.

Van Zuylen teaches a computing system coupled to a light treatment system comprises a memory (PDA, element 36);
 wherein the memory of the computing system comprises one or more graphical user interfaces (GUIs) (Figs. 26a-t) and the computing system is configured to at least: 
receive a first user input via a GUI displayed on the display device, the first user input used to determine that a given patient has previously received treatment (Fig. 27a, for example, History is available; Fig. 26e, previous treatments are listed); 
responsive to receiving a second user input via the GUI used to determine that progress of the given patient is improving (Fig. 26o, Positive response), the computing system automatically accesses a database stored in the memory to obtain a previously used stage in a given treatment protocol for the given patient and automatically selects a modified stage in the given treatment protocol from a protocol library stored in the memory (p. 62 lines 19-end and p. 63 lines 1-12); and 
automatically configure settings of one or more light array devices and at least one of the red laser probe and the infrared laser probe according to the modified stage in the given treatment protocol (Fig. 27a, after treatment is configured, the controller of the lights receives the protocol).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the treatment selections of Taboada and Berman to include the Smart Dose 
Regarding claims 15-17, the claims are directed to a kit comprising substantially the same subject matter as claims 5-7 and are rejected under substantially the same sections of Taboada, Berman, and Van Zuylen.                                                                                                                                                                                                                                                                                                                                                                     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,663,659 to McDaniel teaches an array of light emitting devices for the head and neck of a person including preprogrammed activation protocols.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.L.S/Examiner, Art Unit 3792       

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792